Ford, Judge:
The above case was submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the above entitled protest:
1. That the merchandise represented by the items marked “A” and initialed JZ by Joseph Zeikel (Import Specialist’s Initials & Name) on the invoices covered by the above entitled protest assessed with duty at 12% per cent ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 54108, consists of “Totalia” Model calculators, similar in all material respects to the “Totalia” Model calcu*550lators the subject of Clary Corp., et al., v. United States, 48 Cust. Ct. 416, Abst. 66690 and United States v. Air-Sea Forwarders, Wholesale Business Machines, et al., C.A.D. 907, wherein said articles were held to be properly dutiable at the rate provided under paragraph 353, as modified by T.D. 54108, for calculating machines specially constructed for multiplying and dividing, and having an electric motor as an essential feature, which rate of duty was 11 per cent ad valorem for entries between June 30,1957 and June 30,1958.
2. That the record in Abst. 66690 and C.A.D. 907 ma^ be incorporated with the record in this case, the entry papers in Protest 59/13474 also being received in evidence without being marked.
3. That this protest may be deemed submitted on this stipulation and the record thus made.
Accepting the foregoing stipulation of fact and following the authorities cited, Clary Corp. et al. v. United States, 48 Cust. Ct. 416, Abstract 66690, and United States v. Air-Sea Forwarders, Wholesale Business Machines, et al., 54 CCPA 67, C.A.D. 907, we find and hold the items of merchandise, marked “A” and initialed on the invoice by the designated import specialist, to be properly dutiable as calculating machines specially constructed for multiplying and dividing, and having an electric motor as an essential feature, at the rate of 11 per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108.
To the extent indicated, the specified claim in this suit is sustained; in all other respects and as to all other items of merchandise, all the claims are overruled.
Judgment will be entered accordingly.